 1                                                                     The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7
                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10   ANANAIS ALLEN, an individual, and AUSTIN               Case No. 2:16-cv-1137-RSL
     CLOY, an individual,
11                          Plaintiffs,                     ORDER GRANTING
            v.
12                                                          FINAL APPROVAL
     FLIGHT SERVICES AND SYSTEMS, INC.,
13   a foreign corporation,
14                          Defendant.
15          WHEREAS, Plaintiffs and Defendant Flight Services and Systems, Inc. (“FSS”) have
16
     agreed to a settlement in the above-captioned class action, and
17
            WHEREAS, the Court, having considered the proposed settlement, the remainder of the
18
     file, and the arguments of Parties’ counsel,
19
            IT IS HEREBY FOUND, ORDERED, ADJUDGED, AND DECREED THAT:
20

21          1)      The Court hereby finally and unconditionally certifies the Class defined below:

22          All employees of the Defendant who are alleged to have been either Hospitality
            Workers or Transportation Workers and who worked one or more hours within
23          the City of SeaTac at any time during the time period from January 1, 2014, to
            February 14, 2016, and who were paid less than the prevailing minimum wage
24
            prescribed by City of SeaTac Ordinance 7.45.050, i.e., a base rate of $15.00 per
25          hour in 2014 and $15.24 in 2015 and 2016.

26

      ORDER GRANTING FINAL APPROVAL - 1                       BADGLEY MULLINS TURNER                   PLLC
                                                                   19929 Ballinger Way NE, Suite 200
                                                                          Seattle, WA 98155
                                                                           TEL 206.621.6566
                                                                           FAX 206.621.9686
            2)      The Settlement Agreement, which requires FSS to pay Five Hundred, Forty
 1

 2   Thousand Dollars and Zero Cents ($540,000.00) as consideration to Class Members, was the result

 3   of arm’s length negotiations between FSS and Class Counsel. The Settlement Agreement is fair

 4   and reasonable.
 5          3)      The Court approves the proposed class action settlement and orders the following:
 6
     (a) FSS is directed to fund the settlement, (b) FSS is authorized to distribute the Settlement Funds,
 7
     and (c) FSS is directed to distribute the attorney’s fees and incentive awards as provided in the
 8
     “Order Granting Motion for Attorney’s Fees and Incentive Awards,” of even date.
 9

10
     IT IS SO ORDERED.
11
            Dated this 2nd day of November, 2018.
12

13                                                 A
                                                   Honorable Robert S. Lasnik
14   PRESENTED BY:
15   BADGLEY MULLINS TURNER PLLC
16   s/ Duncan C. Turner
     Duncan C. Turner, WSBA # 20597
17   19929 Ballinger Way NE, Suite 200
     Seattle, WA 98155
18   Telephone: (206) 621-6566
     Email: dturner@badgleymullins.com
19   Attorneys for Plaintiffs and Class
20   LAW OFFICE OF DANIEL R. WHITMORE
21   s/ Daniel R. Whitmore
     Daniel R. Whitmore, WSBA No. 24012
22   2626 15th Avenue West, Suite 200
     Seattle, WA 98119
23
     Telephone: (206) 329-8400
24   Email: dan@whitmorelawfirm.com
     Attorneys for Plaintiffs and Class
25

26

      ORDER GRANTING FINAL APPROVAL - 2                        BADGLEY MULLINS TURNER                    PLLC
                                                                     19929 Ballinger Way NE, Suite 200
                                                                            Seattle, WA 98155
                                                                             TEL 206.621.6566
                                                                             FAX 206.621.9686
